Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented.
Drawings as filed 01/13/10201 are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization/confirmation for this amendment was made in an interview with Mr. Steve Burr on 03/23/2022.
The application has been amended as follows: 

4. The method according to claim 3, wherein a correlation having a coefficient of determination (R2) linear regression equation is calculated.

Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
Abe et al. (US 2008/0226158) - There is provided a data processor and a data processing method for displaying feature quantities for facilitating classification of defects extracted by an 
Mori et al. (US 2017/0056805) - A plugged honeycomb structure includes: a plurality of honeycomb segments, a bonding layer, and plugging portions to plug open ends of cells of the honeycomb segments. The honeycomb segment is configured so that the cells having at least two kinds of different shapes are disposed in a cross section orthogonal to an extension direction of the cells, the honeycomb segment has a center region configured by repeating units to maintain a repeated pattern including cell arrangement in which inflow cells surround an inflow cell, and a circumferential region located at the circumference of the center region, the circumferential region has open frontal area that is larger than open frontal area of the center region at the inflow end face of the honeycomb segment, the segment circumferential wall and the bonding layer have a special range of a thickness.
Yamaguchi et al. (US 2002/0020944) - A method of manufacturing a honeycomb structure and a through hole forming device used in the manufacture of the honeycomb structure are disclosed, in which the step of closing a part of the cell ends at an end surface of the honeycomb structure is rationalized. In closing a part of the cell ends (82) at the end surface (861) of a honeycomb structure body (86), a film (2) is attached to the end surface (861) of the honeycomb structure body (86) in such a manner as to cover the cell ends (82). The portion of 
The references discloses subject matters relevant to the topics of gaze direction determination by means of image analysis. Nevertheless, they do not disclose:  
A method for inspecting a pillar-shaped honeycomb formed body before firing, the pillar-shaped honeycomb formed body having a pillar-shaped honeycomb structure portion comprising an outer peripheral side wall and partition walls disposed on an inner peripheral side of the outer peripheral side wall, the partition walls partitioning a plurality of cells forming flow paths from a first end surface to a second end surface, the method comprising: a step a1 of capturing at least one of the first end surface and the second end surface of the pillar-shaped honeycomb formed body before firing with a camera to generate an image of the at least one of the first end surface and the second end surface; a step b1 of measuring a size of an opening of the cells in the image generated by step a1; and a step c1 of identifying abnormal cells with the opening having a size deviating from a predetermined allowable range from the cells based on a measurement result of step b1 and measuring a number of the abnormal cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645